PD-1286-15
                             PD-1286-15                              COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 9/28/2015 2:48:25 PM
                                                                       Accepted 9/30/2015 2:03:37 PM
                                                                                       ABEL ACOSTA
                            PDR No. ____________________                                       CLERK

                      Court of Appeals No. 03-13-00804-CR

KAITLYN RICHERSON                         §        IN THE TEXAS COURT OF
                                          §
v.                                        §           CRIMINAL APPEALS
                                          §
STATE OF TEXAS                            §           AT AUSTIN, TEXAS

       PETITIONER’S MOTION FOR EXTENSION OF TIME TO FILE
              PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes KAITLYN RITCHERSON, Petitioner in the above styled and

numbered cause, and moves this Court for a 90-day extension to file her Petition

for Discretionary Review, and would show as follows:

      1.    Petitioner has been convicted for the offense of Murder and has been

assessed a sentence of 25 years.

      2.    The Third District Court of Appeals issued an published decision in

this case on August 31, 2015.      Kaitlyn Lucretia Ritcherson v. State of Texas, 03-

13-00804 (Tex.App.- Austin, August 31, 2015). The PDR in this case is due on

or before October 1, 2015.

      3.    Petitioner requests an additional 90 days from the present due date to

file a Petition for Discretionary Review.     As good cause, Petitioner would show

that the undersigned counsel is reviewing the case to determine the best issue(s) in


       September 30, 2015
                                                                                      1
which to raise in a Petition for Discretionary Review. In addition to the present

case, counsel has had the following appellate matters which have become due

during the month of September:

            a.    USA v. Alberto Moncivais-Almendar – appeal was filed in the

                  5th Circuit Court of Appeals on September 25, 2015;

            b.    USA v. Rachel Hardy – appeal is due to be filed in the      5th

                  Circuit Court of Appeals on September 25, 2015; and,

            c.    State of Texas v. Preston Sharpnack – PDR was filed in this

                  Court on or about September 10, 2015.

      In addition to the foregoing, counsel will have the following appellate

matters throughout the months of October and November:

            a.    State of Texas v. Anthony Robertson– PDR is due in this Court

                  on October 21, 2015;

            b.    State of Texas v. Ricky Ellison – PDR is due in this Court on

                  November 12, 2015;

            c.    State of Texas v. Reynaldo Zamora – appeal is due in First

                  District Court of Appeals in late October or early November

                  2015;

            d.    USA v. Rickey Benns – counsel is scheduled for oral argument




                                                                                2
                   before the 5th Circuit Court of Appeals in New Orleans on

                   November 6, 2015.

             e.    Counsel will be out of the country on a pre-scheduled CLE

                   from November 15 through 21, 2015.



      6.     Accordingly, the undersigned counsel requests this Court extend the

deadline to file the PDR in this case by 90 days from the current due date.


      WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this

Court grant this Motion, and grant an additional 90 days to file a PDR in this case

                                       Respectfully submitted,

                                       Law Office of Alexander L. Calhoun
                                       4301 W. William Cannon Dr., Ste. B-150, # 260
                                       Austin, TX 78749
                                       Tele: 512/ 420-8850
                                       Fax: 512/ 233 - 5946
                                       Cell: 512/ 731-3159
                                       Email: alcalhoun@earthlink.net

                                       BY:_/s/ Alexander L         Calhoun
                                       Alexander L. Calhoun
                                       State Bar No.: 00787187

                                       Attorney for Kaitlyn Lucretia Ritcherson




                                                                                      3
                        CERTIFICATE OF SERVICE

      I hereby certify that on September 28, 2015, a copy of the above and foregoing

motion has been served by mail upon the Travis County District Attorney's Office, at the

following address:

Travis County District Attorney
P.O. Box 1748
Austin, TX 78767


upon the State Prosecution Attorney by U.S. Mail at the following address:

State Prosecuting Attorney
P.O. Box 13046
Capitol Station
Austin, Texas 78711




                                       /s/    Alexander L Calhoun
                                      Alexander L. Calhoun




                                                                                 4